                                                    Case 3:17-cv-06907-WHA Document 65 Filed 10/02/18 Page 1 of 3



                                           1
                                           2
                                           3
                                           4
                                           5
                                           6
                                           7
                                                                             IN THE UNITED STATES DISTRICT COURT
                                           8
                                           9                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                          10
For the Northern District of California




                                          11
                                               JEREMIAH REVITCH, on behalf of
    United States District Court




                                          12   himself and all others similarly situated,
                                                                                                               No. C 17-06907 WHA
                                          13                    Plaintiff,
                                          14        v.
                                                                                                               AMENDED CASE
                                          15   CITIBANK, N.A.,                                                 MANAGEMENT ORDER
                                          16                    Defendant.
                                                                                            /
                                          17
                                          18             The Court has received the parties’ proposed amended case management schedule (Dkt.
                                          19   No. 64). The parties fail to justify the requested extension of time. Accordingly, the
                                          20   undersigned sets the following amended schedule which takes into account defendant’s recent
                                          21   completion of its production of documents:
                                          22   1.        The motion for class certification must be filed by OCTOBER 30, 2018, to be heard on a
                                          23             49-day track.
                                          24   2.        The non-expert discovery cut-off date shall be JANUARY 11, 2019.
                                          25   3.        The last date for designation of expert testimony and disclosure of full expert reports
                                          26             under FRCP 26(a)(2) as to any issue on which a party has the burden of proof
                                          27             (“opening reports”) shall be JANUARY 11, 2019. Within FOURTEEN CALENDAR DAYS of
                                          28             said deadline, all other parties must disclose any expert reports on the same issue
                                                         (“opposition reports”). Within SEVEN CALENDAR DAYS thereafter, the party with the
                                                    Case 3:17-cv-06907-WHA Document 65 Filed 10/02/18 Page 2 of 3



                                           1           burden of proof must disclose any reply reports rebutting specific material in opposition
                                           2           reports. Reply reports must be limited to true rebuttal and should be very brief. They
                                           3           should not add new material that should have been placed in the opening report and the
                                           4           reply material will ordinarily be reserved for the rebuttal or sur-rebuttal phase of the
                                           5           trial. If the party with the burden of proof neglects to make a timely disclosure, the
                                           6           other side, if it wishes to put in expert evidence on the same issue anyway, must disclose
                                           7           its expert report within the fourteen-day period. In that event, the party with the burden
                                           8           of proof on the issue may then file a reply expert report within the seven-day period,
                                           9           subject to possible exclusion for “sandbagging” and, at all events, any such reply
                                          10           material may be presented at trial only after, if at all, the other side actually presents
For the Northern District of California




                                          11           expert testimony to which the reply is responsive. The cutoff for all expert discovery
    United States District Court




                                          12           shall be FOURTEEN CALENDAR DAYS after the deadline for reply reports. In aid of
                                          13           preparing an opposition or reply report, a responding party may depose the adverse
                                          14           expert sufficiently before the deadline for the opposition or reply report so as to use the
                                          15           testimony in preparing the response. Experts must make themselves readily available
                                          16           for such depositions. Alternatively, the responding party can elect to depose the expert
                                          17           later in the expert-discovery period. An expert, however, may be deposed only once
                                          18           unless the expert is used for different opening and/or opposition reports, in which case
                                          19           the expert may be deposed independently on the subject matter of each report. At least
                                          20           28 CALENDAR DAYS before the due date for opening reports, each party shall serve a list
                                          21           of issues on which it will offer any expert testimony in its case-in-chief (including from
                                          22           non-retained experts). This is so that all parties will be timely able to obtain
                                          23           counter-experts on the listed issues and to facilitate the timely completeness of all expert
                                          24           reports. Failure to so disclose may result in preclusion.
                                          25   4.      As to damages studies, the cut-off date for past damages will be as of the expert report
                                          26           (or such earlier date as the expert may select). In addition, the experts may try to project
                                          27           future damages (i.e., after the cut-off date) if the substantive standards for future
                                          28


                                                                                                  2
                                                    Case 3:17-cv-06907-WHA Document 65 Filed 10/02/18 Page 3 of 3



                                           1           damages can be met. With timely leave of Court or by written stipulation, the experts
                                           2           may update their reports (with supplemental reports) to a date closer to the time of trial.
                                           3   5.      The last date to file dispositive motions shall be MARCH 7, 2019. No dispositive
                                           4           motions shall be heard more than 35 days after this deadline, i.e., if any party waits until
                                           5           the last day to file, then the parties must adhere to the 35-day track in order to avoid
                                           6           pressure on the trial date.
                                           7   6.      The FINAL PRETRIAL CONFERENCE shall be held on MAY 29, 2019, at 2:00 P.M.
                                           8           Although the Court encourages argument and participation by younger attorneys, lead
                                           9           trial counsel must attend the final pretrial conference. For the form of submissions for
                                          10           the final pretrial conference and trial, please see paragraph below.
For the Northern District of California




                                          11   7.      A JURY TRIAL shall begin on JUNE 10, 2019, at 7:30 A.M., in Courtroom 12, 19th Floor,
    United States District Court




                                          12           450 Golden Gate Avenue, San Francisco, California, 94102. The trial schedule and time
                                          13           limits shall be set at the final pretrial conference. Although almost all trials proceed on
                                          14           the date scheduled, it may be necessary on occasion for a case to trail, meaning the trial
                                          15           may commence a few days or even a few weeks after the date stated above, due to
                                          16           calendar congestion and the need to give priority to criminal trials. Counsel and the
                                          17           parties should plan accordingly, including advising witnesses.
                                          18
                                          19           IT IS SO ORDERED.
                                          20
                                          21   Dated: October 2, 2018.
                                                                                                     WILLIAM ALSUP
                                          22                                                         UNITED STATES DISTRICT JUDGE
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28


                                                                                                 3
